Title: From Alexander Hamilton to Benjamin Lincoln, 15 August 1793
From: Hamilton, Alexander
To: Lincoln, Benjamin



Treasury Department August 15th 1793
Sir

The office of discount and deposit at Boston, having at my request paid draughts of sundry Collectors for bounties to Fishing Vessels to the amount of 32,970 Dollars and 47 Cents, I am to request that you will as fast as you shall be in cash on account of the duties on imports and Tonnage replace that advance to the above amount; taking duplicate receipts for each payment according to the form at foot, and transmitting one of each with your Quarterly Accounts.
You will also note each payment in your weekly returns so as to specify its object.
I am Sir with consideration   Your obedt Servt
Form of Receipt
Received, Boston the  day of  1793 of Benjamin ⟨Lincoln⟩ collector the sum of  Dollars  being on account of advances made at this office for bounties on Fishing Vessels upon draughts of Sundry Collectors.

Benjamin Lincoln Esqr, Collector Boston.

